Exhibit 10.1
 
AMENDMENT NO. 10
TO
LIMITED PARTNERSHIP AGREEMENT
OF
GLIMCHER PROPERTIES LIMITED PARTNERSHIP


This Amendment No. 10 is made effective as of April 28, 2010, by the General
Partner and the Limited Partners of Glimcher Properties Limited Partnership, a
Delaware limited partnership (the “Partnership”).


Recitals


1.             The Partnership was organized pursuant to a Limited Partnership
Agreement dated as of November 30, 1993, as thereby amended from time to time
(the “Partnership Agreement”).  Capitalized terms used herein and not defined
shall have the meanings given to them in the Partnership Agreement.


2.             By action at a meeting on January 15, 2004, the Board of Trustees
(the “Board”) of Glimcher Realty Trust, a Maryland real estate investment trust
(the “Trust”), classified and designated 6,900,000 preferred shares of the Trust
as 8.125% Series G Cumulative Redeemable Preferred Shares (the “Series G
Preferred Shares”), with such preferences, rights, voting powers, restrictions
limitations as to distributions, qualifications and terms and conditions of
redemption as described in that certain Articles Supplementary to the Trust’s
Charter (the “First Articles Supplementary”) filed with the State Department of
Assessments and Taxation of Maryland on February 19, 2004, establishing the
Series G Preferred Shares, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the First Articles Supplementary, and
on February 23, 2004 the Trust issued 6,000,000 Series G Preferred Shares.


3.             On April 27, 2010, the Board filed Articles Supplementary to the
Charter with the State Department of Assessments and Taxation of Maryland (the
“Subsequent Articles Supplementary”), reclassifying and designating 3,500,000
additional shares as Series G Preferred Shares (the “Additional Shares”), with
such preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as set
forth in the Charter, as supplemented by the Subsequent Articles Supplementary,
in connection with a public offering by the Trust of the Additional Shares
pursuant to an Underwriting Agreement dated as of April 23, 2010 (the
“Underwriting Agreement”) with Goldman Sachs & Co. and Banc of America
Securities Inc., as representatives of the underwriters (the “Underwriters”).


4.             Pursuant to the Underwriting Agreement, the Underwriters have
agreed to purchase the Additional Shares of the Trust, for the purposes and upon
the terms and conditions set forth therein, with the proceeds from such series
to be contributed by the Trust to the Partnership in exchange for a series of
Preferred Interests in the Partnership.


5.             Pursuant to Section 6.3(b) of the Partnership Agreement, upon
contribution to the Partnership by the Trust of the proceeds from the issuance
of the Additional Shares, the Partnership shall issue to the Trust an interest
in the Partnership having designations, preferences and rights such that the
economic interests thereof are substantially similar to such Additional Shares.


 
 

--------------------------------------------------------------------------------

 
 
6.             Pursuant to Section 18.2(iii) of the Partnership Agreement, the
General Partner has the power, without the consent of the limited partners of
the Partnership, to amend the Partnership Agreement with respect to the issuance
of additional interests in the Partnership such as those contemplated herein.


7.             Pursuant to Section 16 of the Partnership Agreement, the General
Partner has been appointed as attorney-in-fact by each of the limited partners
of the Partnership for purposes, inter alia, of effecting amendments to the
Partnership Agreement adopted in accordance with Section 18.


Amendment


NOW, THEREFORE, the Partnership Agreement is hereby amended as set forth in this
Amendment No. 10 as follows:


1.           Creation and Issuance of Additional Units of Series G Preferred
Interest.  In consideration of the Company’s contribution to the Partnership of
the net proceeds following the issuance and sale of the Additional Shares by the
Trust, there shall be authorized, designated and issued to the Trust an
additional 3,500,000 Units of Series G Preferred Interest, with the preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, and terms and conditions of
redemption as set forth in the Charter, the Subsequent Articles Supplementary
and the Partnership Agreement, including but not limited to Amendment No. 8 to
the Partnership Agreement.


2.           Additional Documents and Actions.  The General Partner is expressly
authorized on behalf of the Partnership to (i) execute and deliver all such
other instruments, assignments, assignments, affidavits, notices, agreements,
consents, certificates and other documents, and (ii) take all such further and
other actions as the General Partner shall deem necessary, advisable or
appropriate to carry out the transactions contemplated in this Amendment No. 10.


3.           Construction; Limited Partnership Agreement.  Consistent with
Section 6.3(b) of the Partnership Agreement, it is intended that the economic
interests of the Series G Preferred Interest shall be substantially similar to
the Series G Preferred Shares, and this Amendment No. 10 shall be construed as
reasonably required with respect to the preferences and rights of the Series G
Preferred Interest to give effect to such intent. Except as expressly provided
herein or as so reasonably required to give effect to the provisions hereof, the
terms of the Partnership Agreement shall remain in full force and effect and are
hereby ratified and confirmed.




[SIGNATURE PAGE FOLLOWS]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the General Partners and the Limited Partners have executed
this Amendment No. 10 effective as of the date first set forth above.
 

GENERAL PARTNER:   LIMITED PARTNERS:           Glimcher Properties Corporation  
Glimcher Realty Trust                  
By: /s/ Mark E. Yale
 
By: /s/ Mark E. Yale
 
Name: Mark E. Yale
 
Name: Mark E. Yale
 
Title: Executive Vice President, Chief
Financial Officer and Treasurer
 
Title: Executive Vice President, Chief
Financial Officer and Treasurer
                      All Other Limited Partners               By: Glimcher
Properties Corporation,              pursuant to power of attorney set      
       forth in Section 16 of the Partnership              Agreement            
         By: /s/ Mark E. Yale                    Name: Mark E. Yale      
             Title: Executive Vice President,
             Chief Financial Officer and 
             Treasurer
 

 
 
3